Citation Nr: 1117554	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-28 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Newark, New Jersey Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a deviated nasal septum and for sleep apnea.

In an October 2005 decision, the Board denied service connection for a deviated septum and for sleep apnea.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court issued a memorandum decision that vacated the Board's October 2005 decision, and remanded the case to the Board for action in accordance with the Court decision.

In September 2008, and again in February 2010, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC.  Later in 2010, the Board requested and obtained from the Veterans Health Administration (VHA) a medical expert opinion on the case.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Deviation of the nasal septum was present before the Veteran entered service and was not worsened beyond normal progression by service.

2.  Sleep apnea did not manifest during the Veteran's service, and post-service sleep apnea is not related to any service-connected disorder.


CONCLUSIONS OF LAW

1.  Deviation of the septum was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  Sleep apnea was not incurred or aggravated in service, and is not proximately due to or the result of any service-connected disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 

subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VCAA notice was provided in letters issued in December 2002, February 2003, October 2008, and March 2010.  In those letters, VA advised the appellant what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  VA also advised the appellant as to how VA determines disability ratings and effective dates, and the type of evidence to establish such.  In the October 2008 letter, VA informed the Veteran what is necessary to support a secondary service connection claim.  The case was last adjudicated in May 2010.

The Veteran's service treatment records are not available.  Those records, unfortunately, are presumed to have been destroyed in a fire that occurred in 1973 at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In the Court's February 2008 decision in this Veteran's case, the Court concluded that the Veteran had not been adequately informed of the types of alternate evidence he should submit to substantiate his claims in the absence of the service treatment records.  In the September 2008 remand, the Board instructed the AMC to advise the Veteran of the alternative sources of evidence that can be considered in the absence of his service treatment records.  In an October 2008 VCAA notice letter, the AMC informed the Veteran of alternative sources of evidence that he could submit to support his claims in the absence of his service treatment records.

VA has made reasonable efforts to obtain relevant and available records that the Veteran adequately identified, including post-service medical records, reports of VA medical examinations, and transcripts of hearings that the Veteran had in December 2003 before an RO Rating Specialist and in September 2005 before the undersigned Veterans Law Judge.  As noted above, prior remand instructions were complied with by issuance of October 2008 letter, scheduling VA examination and obtaining medical opinions, and obtaining current VA treatment records.  Accordingly, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence, including testimony at hearings, and by reporting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claims

The Veteran has a deviated septum.  He essentially contends that the deviated septum was incurred during his military service, as he reports having first learned of the deviated nasal septum from the physician who examined him for separation from service.  He also contends that he has sleep apnea that is due to the deviated septum.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  

In 2002, the Veteran filed a claim for service connection for a deviated septum and sleep apnea.  When the RO sought the Veteran's service treatment records, the RO learned that those records are presumed to have been destroyed in a 1973 fire at the NPRC.  The Court has indicated that when a veteran's records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt 
be resolved in favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  The Board will comply with this heightened obligation in considering the Veteran's claims.

The claims file contains some private and VA medical records dated from the 1980s forward.  In his 2002 claim, the Veteran reported a history of private medical treatment in 1984 for a deviated septum.  Private records from 1988 show that the Veteran was scheduled for a sleep disorder consultation in October 1988.  Records from February 1991 show that the Veteran reported having a deviated septum that interrupted his breathing on the left side.  The treating clinician found the Veteran's nasal septum was deviated to the left.  The clinician indicated that the Veteran might need septoplasty.  In a June 1992 letter, private otolaryngologist S. F. F., M.D., recounted that the Veteran had a history of a deviated septum, and that he was first told of this when he was discharged from service 47 years earlier.  Dr. F. reported that physical examination showed deviation of the septum to the left with significant left airway obstruction. 

VA outpatient treatment records from 2002 contain notations that the Veteran has a deviated septum.  On VA respiratory examination in December 2002, the Veteran reported that the physician who performed his service separation examination diagnosed a deviated septum.  The Veteran stated that since the diagnosis he had experienced intermittent shortness of breath, with blockage of his left nostril, particularly when lying down to sleep.  He indicated that he had to lie on his left side to be able to breathe when sleeping.  He stated that he snored, and that he sometimes awoke at night with a feeling of suffocation.  He reported that he had been evaluated for surgery to address the deviated septum, but that due to other medical conditions he was advised not to undergo surgery except to address a life threatening condition.  The VA examiner noted the history of deviated septum and a questionable history of sleep apnea.

On VA neurological examination in February 2003, the Veteran reported a history of a sleep disorder for at least 40 to 50 years.  He reported that he awoke at night frequently gasping for breath, and that his wife told him that in his sleep he snored and his body jerked all over.  The neurologist provided an impression of sleep apnea by history, and recommended sleep studies.  In private outpatient treatment notes dated in April 2003, a treating clinician wrote that the Veteran was too old and medically unstable for septoplasty.

In a May 2003 statement, the Veteran reported that the doctor who performed his service separation examination asked him whether the deviation of his septum had existed prior to his service, and that the Veteran told the doctor that it did not.  The Veteran indicated that at separation from service he was eager to return home, so he did not follow up regarding the deviated septum.  He stated that he had suffered due to the deviated septum over all of the years since service.

In the December 2003 hearing before an RO Rating Specialist, the Veteran reported the doctor who examined him for separation from service told him that he had a deviated septum.  The Veteran reported that he had never been told that before.  He stated that he had never sustained any significant trauma to his nose.  The Veteran's wife reported that she and the Veteran were married in December 1946, about a year after his separation from service.  She stated that around the time of the wedding the Veteran was very sick with a nasal respiratory ailment, and had difficulty breathing.  She stated that the Veteran's mother wanted to postpone the wedding, but that the wedding proceeded.  The Veteran reported that soon after, in 1947, he saw a private physician to treat the breathing problem.  He reported that the physician used equipment to draw mucus out of his nostrils, but that the breathing difficulty returned within hours.  He reported that over the years since service, he had to sleep on his left side, and he sometimes woke up having difficulty breathing.  The Veteran's wife stated that during the years following service the Veteran was busy working to support their family, so he generally lived with the breathing disorder without seeking treatment.  The Veteran asserted that his awakening gasping for air was a manifestation of sleep apnea, and that the sleep apnea was caused by the deviation of his septum.

In the September 2005 hearing before the undersigned Veteran's Law Judge, the Veteran reported that he was not told of any nasal disorder when he was examined for entrance into service.  He stated that he first learned that he had a deviated septum at his service separation examination.  He reported that he did not recall any trauma to his nose.  In response to questions, the Veteran indicated that he did not remember having chronic nasal congestion before service, but that he may have had chronic nasal congestion during service.  He related that he first had severe symptoms of nasal congestion shortly before he was married in December 1946.  He again described seeing a doctor who used suction equipment to draw mucus out of his nose.  The Veteran's wife reported that over the years the Veteran had other treatment for his difficulty breathing through one side of his nose and for sleep apnea.  The Veteran noted that the history he provided was also reported in Dr. F.'s letter from 1992, years before 2002, when the Veteran filed a claim for VA benefits.  The Veteran again asserted that his sleep apnea was secondary to his deviated septum.

Records of recent VA treatment of the Veteran were added to the claims file.  The Veteran has received treatment for serious medical disorders, and neither deviated septum nor sleep apnea is a significant focus of the recent treatment records.  

In April 2010, the Veteran had a VA nose examination.  The examiner reported having reviewed the Veteran's claims file.  The examiner observed that the Veteran had deviation of the nasal septum, with remaining fair airways on both sides of the nose.  The examiner also noted that the Veteran had chronic sinusitis.  The examiner stated that deviation of a nasal septum can be congenital or traumatic, and noted that there was no history of nasal trauma during service.  Based on the evidence reviewed, the examiner stated the opinion that deviation of the Veteran's septum occurred years after his service.  The examiner found that the Veteran has sleep apnea.  The examiner stated that deviation of the septum can aggravate sleep apnea, but opined that both the Veteran's deviation of the septum and his sleep apnea occurred years after his service.  The examiner found it less likely than not that deviation of the Veteran's septum was due to his service.

In additional statements, the Veteran has continued to emphasize that no septal deviation was noted when he entered service, and septal deviation was found at his separation from service.  In 2010, the Veteran submitted a 1983 letter from a fellow member of his religious congregation, praising the Veteran's character.

The opinion of the physician who examined the Veteran in April 2010, that the deviation of the septum occurred after service, is inconsistent with the Veteran's report that the clinician who examined him at separation from service found deviation of the septum.  The Board therefore sought from the VHA an opinion to address that inconsistency and clarify the likely etiology of the Veteran's deviated septum.  A VA otolaryngologist reviewed the claims file and provided an opinion, dated in December 2010.

The Board posed three questions.  The first question was, "In the absence of trauma to the nose in service, is the deviated septum the Veteran reportedly had at discharge from service congenital in origin?"  The physician responded:

In the absence of trauma to the nose, the patient's deviated septum is most likely congenital and is typically incurred during delivery.

The Board's second question was, "If not congenital, please explain how a deviated septum can first arise in the absence of trauma, and whether the evidence of record, including the Veteran's statements and testimony, supports a finding that his deviated septum first arose in service."  The physician responded:

Typically, although congenital in origin, the deviated septum may not manifest symptoms for several years, often in adulthood.  Also, findings of a deviated septum can be somewhat objective by the evaluator, and is also based on the patient's complaint of nasal obstruction.  The patient may have had a deviated septum prior to his service, but as he was not complaining of symptoms of obstruction, it was not specifically documented.  However, upon discharge, since he was complaining of worsening obstructive symptoms, particular attention may have been paid to this area.  Although it is conceivable that the patient may have had worsening of this during his military service from gradual continued overgrowth of the septal cartilage causing worsening of the deviation, this would likely have occurred had he served in the military or not.

The Board's third question was, "If the deviated septum is congenital in origin, based on the Veteran's report that he first learned that he had a deviated septum at separation, his lack of any nasal trauma, and his report of nasal symptoms resulting in suction drainage after service in 1947, was the congenital deviated septum permanently worsened beyond normal progression by service?"  The physician responded:

Not likely, based on the absence of documented nasal trauma while in service.

The Veteran notes that his septal deviation was diagnosed before his separation from service.  The Veteran is competent to report what physicians told him during his service.  The 1992 letter from Dr. F. provides evidence that the Veteran reported the history of the deviated septum in this way several years before he filed a claim for VA disability benefits.  The Veteran's wife confirms that the Veteran had treatment for nasal problems about a year after his separation from service.  Although the events are recalled after the passage of many years, the Board finds that the accounts of the Veteran and his wife are reasonably reliable and credible.

The physician who examined the Veteran in April 2010 opined that the deviation of the septum occurred after service.  As this opinion is inconsistent with the Veteran's assertion and did not explain how the deviated septum occurred after service in the absence of trauma, the Board affords this opinion little probative weight.  

The Board assigns greatest weight to the December 2010 opinion of the VA otolaryngologist.  That physician is a specialist in nose conditions.  He reviewed 
the Veteran's claims file and provided clear and thorough answers and explanations to the questions presented.  Such opinion indicates that due to the lack of trauma to the nose, the deviated septum most likely was congenital in nature and therefore existed prior to service.  The Board finds the explanation provided by the specialist as to the nature of deviated septums and why a congenital deviated septum would not have been noted prior to service, is sufficient to constitutes clear and unmistakable evidence that the Veteran's deviated septum was congenital and existed prior to service.  Further, while the Veteran relayed that he was told of his deviated septum at discharge from service, he provided a speculative response as to whether he had symptoms during service, stating that he "may" have had nasal congestion during service.  Rather, both he and his wife recalled severe symptoms beginning after service in late 1946, around the time of their marriage.  In any event, the otolaryngologist opined that any symptoms experienced during service would have occurred whether or not he was in service, and that it was not likely that the deviated septum was permanently worsened during service beyond normal progression in the absence of trauma.

In summary, the most probative evidence supports a conclusion that the Veteran's septal deviation existed prior to service and was not permanently worsened beyond normal progression as a result of service.  While the Veteran contends the condition did not exist prior to service, as a lay person, his opinion on this point is entitled to less probative weight than the opinion of the otolaryngologist, who explained why such condition, even though present, would not necessarily have been identified prior to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As the preponderance of the evidence shows that the septal deviation was not incurred or aggravated in service, the Board denies the claim for service connection for the deviation of the septum.

With regard to the sleep apnea claim, the April 2010 VA examiner stated that deviation of the septum can aggravate sleep apnea.  As service connection for deviated septum is denied, however, sleep apnea cannot be found to be service connected as secondary to the deviated septum.  Moreover, the Veteran did not report that the condition began during service.  Indeed, he reported to a VA examiner in 2003 that the condition existed for 40 to 50 years, which places the onset date in the 1950's at the earliest.  There is no contention or other evidence that sleep apnea existed during service, consequently, there is no basis for direct service connection for sleep apnea.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


